Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 5-6, 8-15, 38-40, 44-45, 49, and 53 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 5-6, and 8-14, drawn to a composition of cells, wherein the cells are CD45+ or CD45- and have a diameter less than 5um.
Group II, claim 15, drawn to a method of culturing mammalian cells in a medium that is in contact with, or has been conditioned by, one member selected from the group consisting of primary hepatocytes, human hepatoblastoma (HepG2) cells, a hepatocyte cell line, and a mouse embryo fibroblast (MEF) cell line.
Group III, claim(s) 38-40, 44-45, 49, and 53, drawn to a stem cell that expresses ABCG2 and is further characterized as (a) CD34+/CD45+, (b) CD34+/CD45-, (c) CD34-/CD45+, or (d) CD34-CD45-; and/or wherein said stem cell is derived from CD45+ ABCG2- cells that have a diameter less than 5um; and a method of treatment by the administration of said stem cell.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because groups I and III do not share the same or corresponding technical feature with group II. Groups I and III require the technical feature of cells that are CD45+ and have a diameter less than 5uM not required by group II. Group II requires the technical feature of culturing mammalian cells in medium in contact with, or conditioned by, a member selected from the group consisting of primary hepatocytes, human hepatoblastoma (HepG2) cells, a hepatocyte cell line, and a mouse embryo fibroblast (MEF) cell line not required by groups I or III. 
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of CD45+ cells that have a diameter of 5um or less, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US2009/0155226 (2009) Kong et al (hereinafter referred to as Kong et al).
Kong et al teaches methods for the isolation, culture, and use of mammalian Dot cells, as well as compositions of Dot cells (Paragraph 0010). Kong et al teaches that Dot cells are very small cells with an average size of about 0.5um and can be isolated from fetal or adult tissues such as blood and bone marrow (Paragraph 0010). Lastly, Kong et al teaches that when Dot cells are initially isolated they are CD45- but after a culture period of one month or longer begin to express CD45 (i.e. are CD45+) (Paragraph 0047). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Status of the claims
Claims 1-3, 5-6, 8-15, 38-40, 44-45, 49, and 53 are subject to a restriction/election requirement.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635